IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs January 15, 2013

                   STATE OF TENNESSEE v. WILLIAM WALKER
                      Appeal from the Circuit Court for Maury County

                           No. 20815 Hon. Jim T. Hamilton, Judge

                               ___________________________

                   No. M2012-01005-CCA-R3-CD - Filed March 21, 2013

                               ____________________________



Appellant, William Walker, was convicted by a Maury County Circuit Court jury of
possession of cocaine over 0.5 grams with intent to sell, a Class B felony, and possession
of drug paraphernalia, a Class A misdemeanor. See Tenn. Code Ann. §§ 39-17-417; 39-
17-425. Appellant received a sentence of 12 years for possession of cocaine for sale and
11 months, 29 days for possession of drug paraphernalia, to be served concurrently. On
appeal, appellant contends that the evidence at trial was insufficient to support his
convictions. We affirm appellant’s convictions and the court’s judgment.



  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.



P AUL G. S UMMERS, Sr.J., delivered the opinion of the Court in which J OSEPH M. T IPTON ,
P.J., and J AMES C URWOOD W ITT, Jr., J., joined.



Richard C. Richardson, Columbia, Tennessee, for the Defendant-Appellant, William W.
Walker.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant
Attorney General; T. Michael Bottoms, District Attorney General; Kyle E. Dodd,
Assistant District Attorney General for the Appellee, State of Tennessee.
                                         OPINION

                           I.   FACTS AND BACKGROUND

        At the trial, Michael Pruitt, confidential informant, testified that on April 4, 2011,
he drove a person by the name of “Cuz” to 205 Campbell Street in Columbia, Tennessee,
in order for “Cuz” to purchase crack cocaine. He stated that while at the residence, Pruitt
observed the appellant weigh out the drugs and give them to “Cuz.” Pruitt stated that he
saw the appellant discuss the amount of drugs weighed for the transaction with a person
who was in a wheelchair.

        After leaving the residence, Pruitt contacted Investigator Jason Dark with the
Columbia Police Department and informed him of the location where the cocaine was
being sold. Later in the evening, Pruitt met with Investigator Dark and was shown a
photograph of appellant, which Pruitt identified as the individual who sold his companion
the crack.

         On cross-examination, Pruitt admitted to numerous prior criminal convictions,
including theft by fraud and criminal impersonation. Pruitt also admitted that he had
previously been addicted to cocaine, but denied any cocaine use since 2009. While he
initially denied being compensated for giving the information to Investigator Dark, Pruitt
later admitted that he had been paid by Investigator Dark for the information.

         Angela Pollock testified that she was the resident of the trailer at 205 Campbell
Street. She stated that she had been in a relationship with appellant, but the relationship
ended in October of 2011. She stated that on April 4, 2011, appellant arrived at her home
with Jason Pillow, who was unable to move his arms or legs. Ms. Pollock described that
appellant carried Mr. Pillow into her home and placed him into his wheelchair. She
testified that appellant then took a bag of crack cocaine from a blue bag and placed it into
her end table.

        In her testimony, Ms. Pollock stated that people came to her home and told
appellant and Pillow what they wanted. Pillow told appellant how much crack should be
weighed out. Appellant weighed the drugs; passed the drugs to the purchaser; received
the purchase money; and then placed the money in Mr. Pillow’s wallet. According to her
testimony, Ms. Pollock witnessed drug transactions occur approximately seven or eight
times on April 4, 2011; each time during the transaction, appellant was the sole person
who handled the drugs and money. Ms. Pollock also testified that a small amount of
crack residue and a glass pipe that were found in her bedroom had been brought to the
home by appellant.




                                             -2-
        On cross-examination, Ms. Pollock admitted that she had pending charges of
possession of cocaine and marijuana for sale and possession of drug paraphernalia
arising from the drug sales on the day at issue but that there had been no disposition of
those charges. Ms. Pollock also admitted that several days prior to her testimony she and
her attorney met with the Assistant District Attorney to discuss her testimony at trial. She
denied that there had been any type of deal made between the prosecutor and her in
exchange for her testimony.

        Ms. Pollock admitted that she gave the police officers three different stories
regarding the ownership of the drugs when they arrived to serve the search warrant on
April 4, 2011. Her initial story was that she did not know drugs were present in the
home. She then stated that once the police had found the crack cocaine, she told the
police that the drugs belonged to an unknown black male who had already left the
premises. When additional drugs were found, Ms. Pollock told the police that the drugs
belonged to Mr. Pillow, who had already left the scene.

         Investigator Jason Dark testified that he received a call from Mr. Pruitt informing
him of a large amount of crack cocaine at the Pollock premises. Investigator Dark stated
that, after receiving the call, he procured a search warrant for the home, which was then
served at 11:17 p.m. on April 4, 2011. He stated that Mr. Pruitt described the appellant
and Mr. Pillow to him after the sale. Investigator Dark also said that Mr. Pruitt told him
that appellant was the person who sold the cocaine.

        Investigator Dark testified that Mr. Pillow was unable to move his arms or legs.
According to his testimony, when Investigator Dark attempted to question Mr. Pillow,
Mr. Pillow had a blank stare in his eyes, and his head began to shake. Investigator Dark
then called the EMS because he was concerned that Mr. Pillow was having a seizure.

        After serving the search warrant, Investigator Dark met with Pruitt. Investigator
Dark showed Mr. Pruitt a picture of appellant that was taken with his cell phone after the
search and asked Pruitt if he recognized the person. Mr. Pruitt positively identified the
appellant as the person who sold the crack cocaine.

        During cross-examination, Investigator Dark admitted that Ms. Pollock gave him
three different stories of who owned the drugs during the service of the search warrant,
none of which implicated appellant. Investigator Dark also admitted that the appellant
did not have any sizeable amount of cash, weapons, drugs, paraphernalia or other indicia
of drug sales on his person at the time of arrest. While there was a phone found on the
scene, there was never a determination of who owned the phone or whether there were
any texts or other messages that were related to drug dealing on the phone. There were




                                            -3-
never any fingerprints or DNA samples collected from the drug baggies, scales or other
drug-related equipment.

         Also testifying was Investigator Brian Gray of the Columbia Police Department
and Special Agent Jennifer Sullivan of the Tennessee Bureau of Investigation.
Investigator Gray’s testimony was consistent with Officer Dark’s. Special Agent Sullivan
testified as an expert identifying the drugs as cocaine base and confirming the weight of
the drugs.

       Appellant did not testify at the trial, nor did the defense present any witnesses. At
the conclusion of the trial, the jury found the appellant guilty on both the possession of
cocaine for sale and possession of drug paraphernalia charges. This appeal followed.

                               II.   LAW AND ANALYSIS

       Appellant contends that the evidence at trial was insufficient to support either the
possession of cocaine for sale or possession of drug paraphernalia convictions. He argues
that the only proof by the state was that the appellant was present in the home where the
drugs and paraphernalia were found. Appellant also argues that any actions of appellant
were simply to facilitate Mr. Pillow regarding any drug transactions because no proof
showed any intent by appellant to sell any of the drugs found at the scene. The state
counters that the evidence is sufficient to support the convictions. We agree with the
state.

       Our standard of review when the sufficiency of the evidence is questioned on
appeal is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). We do not
re-weigh the evidence but presume that the trier of fact has resolved all conflicts in the
testimony and drawn all reasonable inferences from the evidence in favor of the state.
See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d
832, 835 (Tenn. 1978). Questions about witness credibility are resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       “‘A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.’” State v. Sutton, 166 S.W.3d 686, 691 (Tenn. 2005)(quoting
State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998)). Circumstantial evidence alone may be
sufficient to support a conviction. State v. Richmond, 7 S.W.3d 90, 91 (Tenn. Crim. App.
1999); State v. Buttrey, 756 S.W.2d 718, 721 (Tenn. Crim. App. 1998). The standard of
proof is the same, whether the evidence is direct or circumstantial. State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011). Likewise, appellate review of the convicting evidence “is




                                            -4-
the same whether the conviction is based on direct or circumstantial evidence.” Id.
(quoting State v. Hanson, 279 S.W.3d 265 (Tenn. 2009)).

        Relevant to this case, “[i]t is an offense for a person to knowingly… [p]ossess a
controlled substance with intent to manufacture, deliver or sell the controlled substance.”
Tenn. Code Ann. § 39-17-417(a)(4). Also relevant to the case is Tenn. Code Ann. § 39-
17-425(a)(1), which states, “[I]t is unlawful for any person to use, or possess with the
intent to use, drug paraphernalia to…. process, prepare, test… pack… a controlled
substance.…” A person acts knowingly who is aware of the nature of his or her conduct
or that the circumstances exist. Tenn. Code Ann. § 39-11-106(a)(20).

       In a light most favorable to the state, the prosecution offered testimony from
multiple witnesses that appellant took the orders for the cocaine; weighed the cocaine;
accepted the purchase money; and then delivered crack cocaine to at least eight people.
Appellant’s argument that there was no proof on this issue is controverted by both the
record and appellant’s own brief. While there may be questions of credibility regarding
the testimony of Mr. Pruitt and Ms. Pollock, it is not the place of this Court to question
the credibility of witnesses. These questions were resolved by the jury.

       Appellant’s argument that the proof can only support a conviction for facilitation
of drug sales because the drugs at issue were “owned” by Mr. Pillow is likewise
misplaced. While there is ample proof from which a rational trier of fact could find that
appellant was the owner of the drugs, whether appellant was the “owner” of the drugs or
sold drugs that were “owned” by someone else is a distinction without a difference.
There is no requirement that one must “own” the controlled substance or paraphernalia in
order to be convicted under either Tennessee Code Annotated sections § 39-17-417 or
425. It is only required that someone “possess” the substance or items.

       “‘Possession’ may be either actual or constructive.” State v. Shaw, 37 S.W.3d 900,
903 (Tenn.2001). Constructive possession occurs when a person knowingly has “‘the
power and the intention at a given time to exercise dominion and control over an object,
either directly or through others.’” State v. Williams, 623 S.W.2d 121, 125 (Tenn. Crim.
App. 1981)(quoting, United States v. Craig, 522 F.2d 29, 32 (6 th Cir. 1975)).
“‘[C]onstructive possession is the ability to reduce an object to actual possession.’”
Williams, 623 S.W.2d at 125 (quoting, United States v. Martinez, 588 F.2d 495, 498 (5 th
Cir. 1979)).



      There is ample proof for the purposes of conviction that appellant “possessed” the
cocaine and scales. Appellant’s brief concedes that he took the cocaine from the blue




                                            -5-
bag; weighed the drugs for transactions; accepted money for transactions; and delivered
the drugs to the customer. The state put on proof that the alleged “owner” of the cocaine
was unable to move his arms or legs. Even if it is assumed that appellant did not “own”
the drugs or the scale, there was sufficient proof at trial from which a rational trier of fact
could find that appellant exercised possession and control over the drugs and scales in
order to support the convictions.




                                       III.    CONCLUSION

       In consideration of the foregoing and the record as a whole, we affirm the
appellant’s convictions for possession of cocaine with intent to sell and possession of
drug paraphernalia.




                                              ______________________________________
                                              PAUL G. SUMMERS, Senior Judge




                                               -6-